STEPHEN F. WILLIAMS, Circuit Judge,
dissenting:
I agree with much- of what the court says, but would remand to the Commission. The present record does not satisfy our minimal requirements for reasoned decisionmaking.
1. The Commission said that CHM could not rely on the assets of Kent Foster, a limited partner, to establish its financial qualifications, because CHM’s certifying official, general partner Beverly Hatcher, “did not take steps to support certifying CHM’s financing with respect to Foster’s claimed oral promise of funds.” Memorandum Opinion *1463and Order (“Reconsideration ”), 7 FCC Red 3186, 3187 ¶ 7 (1992). CHM complains that this reasoning is inconsistent with the decision in Port Huron Family Radio, Inc., 4 FCC Red 2532, 2537 (Rev.Bd.1989), reversed on other grounds, 5 FCC Red 4562 (1990). Port Huron appeared to endorse the view that possession of adequate supporting data by a principal of the applicant would suffice. As a limited partner, Foster appears to be classifiable as a principal (at least the Commission in no way disputes CHM’s assertion to that effect), so that his own possession of data as to his finances would seem to pass the Port Huron standard. Yet the Commission has neither distinguished Port Huron nor explained its rejection of that analysis (if that is what it has done).
2. No one disputes that where information furnished “in a pending application or in Commission proceedings involving a pending application” “is no longer substantially accurate and complete in all significant respects,” it is the duty of the applicant to file correcting information. 47 CFR § 1.65(a). But the Commission’s assumption that this duty was triggered here overlooks the nature of the application that CHM filed in accordance with the then-prevailing Commission rules. As the court’s decision makes clear, CHM’s application simply answered the Commission’s Yes-No question as to whether its financial resources were adequate. See Maj. Op. at 1455. In accordance with the then-prevaling rules, it did not submit any supporting data. Thus, so long as CHM’s affirmative answer to the financial qualifications question was still valid, it was under no obligation to file amending information when the detailed bases of its financial support evolved.
CHM contends that its finances were in substance continuously adequate, despite the failure of the East Texas Savings Bank in November 1988. Specifically, CHM argues that between the failure of ETSB and CHM’s securing of an alternative bank letter on March 22, 1989, it had adequate financial support. Even without any bank letter, and even accepting the Commission’s exclusion of certain of Foster’s assets, it argues, Foster’s wealth alone ceased to be adequate only on March 16, 1989, when Foster undertook a $500,000 commitment in support of another broadcast application. See Joint Appendix 288, 302, 537. The gap appearing on March 16, 1989 was filled six days later, on March 22, 1989, by CHM’s securing a new letter from National Bank of Washington. Thus, except for a momentary blip, CHM argues that its “Yes” answer was continuously valid. As the “Yes” was unchanged, and CHM had never supplied the underlying detail (until proceedings on the subject of its financial qualifications began), there was nothing for it to “update”. The Commission has never responded to this argument, and without an answer one can hardly say that the Commission’s conclusion was reasoned.
I would remand the case to the Commission for a reasoned decision, which has not yet been forthcoming.